Order entered January 10, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01049-CR
                                       No. 05-16-01050-CR
                                       No. 05-16-01051-CR

                       CARMINA CHARMAIN STRANGE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-30272-H, F14-30277-H & F14-30278-H

                                               ORDER
       We REINSTATE these appeals.

        On December 8, 2016, we abated these appeals for a hearing on why the reporter’s

record had not been filed. On January 9, 2017, we received the three volumes of the reporter’s

record. In the interest of expediting this appeal, we VACATE that portion of our order requiring

a hearing and findings.

       We ORDER the reporter’s record filed as of the date of this order. Appellant’s brief is

due thirty days from the date of this order.

                                                        /s/   ADA BROWN
                                                              JUSTICE